[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
CT Page 5128
The defendant has been charged with five separate counts in violation of Connecticut General Statutes 53a-123 alleging that he defrauded a public community. The five counts are Class C felonies and serious offenses. They involve loss of taxpayer funds of the City of Hartford. The total sum it is claimed that the defendant stole is $3,550. Representations were made that additional funds were also stolen but the defendant has never been charged. There are other serious consequences to the families of the bereaved that were significant but did not necessarily involve any additional loss of funds.
Witnesses appeared on behalf of the Hartford Police Department and the Tax Collector's office and at least one of them acknowledged that this would not be a "jail case". The witnesses were concerned that an example be set so that others not be tempted to do similar acts.
Mr. DiMaria is 35 years of age, married 15 years and has two young children. He worked for his uncle and eventually purchased his uncle's interest in the Giuliano-Sagarino funeral home, in the south end of Hartford. The funeral home turned into an economic albatross due to a changing neighborhood.
Those who opposed Accelerated Rehabilitation complained of lack of remorse on the part of Mr. DiMaria but in the courtroom the Court was impressed with his contrition and his explanation for not expressing it sooner.
The testimony of Father James Shanley and Loretta Dyson was impressive as were the letters of Attorney Richard D. Tulisano; Father James A. Shanley, Pastor Saint Elizabeth Seton, Rocky Hill; Curtiss B. Clemens, Sr., Clemens  Son Realty; Rev. Jerome J. Massimino, OFM Pastor St. Patrick-St. Anthony Church, Hartford; Peter Philipp, Executive Director HIV/AIDS Unit Trinity Hill, Hartford; Sandra Kelly, widow of the former fire chief of Rocky Hill; Most. Rev. Peter A. Rosazza, Episcopal Vicar for the Hispanic Apostolate; Rev. William P. Veinot, The Church of Saint Andrew the Apostle, Rocky Hill; and Loretta Dyson, Rocky Hill, Volunteer to people with HIV/AIDS. The Court finds that based on letters and testimony as to Mr. DiMaria's good character and his charitable activities that good cause has been shown. There is little likelihood that Mr. DiMaria will offend in the future not because of his enhanced earning ability but because the Court CT Page 5129 finds he has been humiliated and degraded because of the attention that has been focused on his conduct and because of his genuine commitment not to again succumb to temptation.
The motion for accelerated rehabilitation is granted.
The defendant is placed on probation for a period of two years. He is to pay the City of Hartford the sum of $3,550 within in ten days of the date of this judgment. He is ordered to pay any and all additional sums, if any, due the City of Hartford as the result of his activities in this matter. If the Office of Adult Probation cannot decide the amounts due the Court will hear this matter and make a determination.
In addition, the Court orders that the defendant perform 150 hours of community service at the soup kitchen of the House of Bread or Center for Hope, or work in the shelter at St. Elizabeth House all in the City of Hartford. As a further condition of probation the defendant must satisfy the Office of Adult Probation that he has taken every step available to return any cremated remains to the relatives of decedents provided that the relatives express an interest in same. The probation fee is assessed.
Owens, J.